Citation Nr: 1744528	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  08-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by fatigue, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by chronic sleep impairment, including as due to an undiagnosed illness.

3.  Entitlement to a disability rating greater than 10 percent for anterior cruciate ligament (ACL) impairment of the left knee.

4.  Entitlement to service connection for a chronic skin disability, including as due to an undiagnosed illness.

5.  Entitlement to service connection for a chronic gastrointestinal disability, including as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1993, including in combat in the southwest Asia theater of operations during the Persian Gulf War.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied, in pertinent part, the Veteran's claims of service connection for a chronic disability manifested by fatigue (which was characterized as chronic fatigue), chronic sleep impairment (which was characterized as sleep disorder), a chronic skin disability (which was characterized as skin dermatitis, claimed as skin rash), and for a chronic gastrointestinal disability (which was characterized as gastroesophageal reflux disease, claimed as stomach cramps), each including as due to an undiagnosed illness.  The RO also denied the Veteran's claim for a disability rating greater than 10 percent for ACL impairment of the left knee.  The Veteran disagreed with this decision in April 2006.  He perfected a timely appeal in May 2007.  A Travel Board hearing was held in June 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

The Veteran appointed his current service representative to represent him before VA by filing a signed VA Form 21-22 at the RO in May 2012.

In September 2012 and in October 2016, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its September 2012 remand, the Board directed that the AOJ attempt to obtain updated treatment records for the Veteran and schedule him for appropriate examinations to determine the nature and etiology of each of his claimed disabilities and to determine the current nature and severity of his service-connected ACL impairment of the left knee.  The identified records subsequently were associated with the claims file.  And the requested examinations occurred in November 2012.  In its October 2016 remand, the Board directed that the AOJ attempt to obtain additional identified treatment records for the Veteran and schedule him for an updated examination to determine the current nature and severity of his service-connected ACL impairment of the left knee.  The Board also directed that the AOJ obtain addendum opinions concerning the nature and etiology of each of the claimed disabilities currently on appeal.  The identified records subsequently were associated with the claims file.  And the addendum opinions were obtained in March 2017.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below in greater detail, the issues of entitlement to service connection for a chronic skin disability and for a chronic gastrointestinal disability, each including as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran served in combat in the southwest Asia theater of operations during the Persian Gulf War.

2.  The record evidence shows that the Veteran does not experience any current chronic disability manifested by fatigue or chronic sleep impairment which is attributable to active service.

3.  The record evidence shows that the Veteran's service-connected ACL impairment of the left knee is manifested by, at worst, extension limited to 10 degrees with painful motion on weight-bearing, non-weight-bearing, actively, and passively.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by fatigue was not incurred in or aggravated by active service, including as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).

2.  Chronic sleep impairment was not incurred in or aggravated by active service, including as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).

3.  The criteria for a disability rating greater than 10 percent for ACL impairment of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Service Connection Claims

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a chronic disability manifested by fatigue and for chronic sleep impairment, each including as due to an undiagnosed illness.  The Veteran contends that he incurred both fatigue and chronic sleep impairment (which he characterized as sleep apnea) while on active service or, alternatively, an undiagnosed illness initially experienced while he was deployed to the southwest Asia theater of operations during the Persian Gulf War caused or contributed to his current fatigue and chronic sleep impairment.  The record evidence does not support his assertions regarding the existence of any current disability due to his claimed chronic disability manifested by fatigue or chronic sleep impairment which could be attributed to active service or any incident of service, including as due to an undiagnosed illness.  The Board acknowledges initially that, because the Veteran's service personnel records show that he served in combat in the southwest Asia theater of operations during the Persian Gulf War, he is considered a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(e) (2016).  The Veteran's available service treatment records show no complaints of or treatment for either a chronic disability manifested by fatigue or chronic sleep impairment at any time during active service, including after his deployment to the southwest Asia theater of operations during the Persian Gulf War.  This finding is supported by the Veteran's credible Board hearing testimony in June 2012 that he did not experience either a chronic disability manifested by fatigue or chronic sleep impairment until many years after his service separation.  Nevertheless, the Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claims of service connection for a chronic disability manifested by fatigue or for chronic sleep impairment, each including as due to an undiagnosed illness.  It shows instead that, although the Veteran has complained of experiencing fatigue and sleep impairment since his service separation, he does not experience any current disability due to either of these claimed disabilities which could be attributed to active service or any incident of service, including as due to an undiagnosed illness.  For example, on VA general medical examination in November 2004, the Veteran's complaints included chronic fatigue and sleep disorder which he related to "Gulf War syndrome."  The VA examiner stated that the Veteran was "a poor historian."  The Veteran reported experiencing continuous fatigue and an inability to participate in sports due to fatigue since his service separation.  The VA examiner opined that it was not at least as likely as not that the Veteran's fatigue (which he characterized as CFS or chronic fatigue syndrome) and sleep disorder were related to active service.  The rationale was, "I am not able to make a correlation between these symptoms/diagnoses that relate to any exposure while deployed to the Middle East."  The assessment included chronic fatigue of unknown etiology and sleep disorder.

On VA sleep apnea Disability Benefits Questionnaire (DBQ) in November 2012, the Veteran's complaints included chronic sleep problems with difficulty staying asleep and breathing problems at night with questionable apneas.  He also currently experienced persistent daytime hypersomnolence.  The VA examiner stated that neither continuous medication nor a continuous positive airway pressure (CPAP) machine was required.  This examiner concluded that the Veteran did not have and never had sleep apnea.

Following a sleep study later in November 2012, the diagnosis was findings consistent with moderate positional obstructive sleep apnea.  The physician interpreting the study stated that the accuracy of the sleep study "may be impacted by the limited study time.  There is insufficient non-supine study time to assess the severity of non-positional obstructive sleep apnea."  (Emphasis in original).

On VA sleep apnea DBQ in March 2017, the Veteran's complaints included difficulty sleeping due to nightmares.  His sleep pattern was variable because he worked variable shifts as a truck driver for the postal service "with shifts that change depending on need."  He also reported that others told he him snored loudly when he slept.  He reported further that "he may fall asleep during a break at work."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran required neither continuous medication nor a CPAP machine.  The Veteran currently had no findings, signs, or symptoms attributable to sleep apnea.  The VA examiner reviewed the November 2012 sleep study and concluded that it was not reliable and was inadequate to diagnose obstructive sleep apnea due to the limited study time and insufficient non-supine study time noted in the sleep study itself.  This examiner opined that the Veteran's claimed sleep disorder was less likely than not related to active service, including as due to an undiagnosed illness.  The rationale for this opinion was that the Veteran "currently does not have a diagnosable sleep disorder as previously noted sleep study was inadequate to diagnose Obstructive Sleep Apnea."  The rationale also was that the Veteran's "current sleep symptoms are not specific for Obstructive Sleep Apnea."  This examiner stated that the Veteran's "symptoms of difficulty in falling asleep and nightmares are more likely than not attributable to his current middle of the night shift work and service connected mental health condition."  The VA examiner concluded that the Veteran did not have and never had sleep apnea.

In a March 2017 opinion, a VA clinician opined that it was less likely than not that the Veteran's claimed chronic disability manifested by fatigue was related to active service or any incident of service, including as due to an undiagnosed illness.  The rationale for this opinion was that the Veteran did not have a diagnosis of fatigue because his reported fatigue "is a symptom of his conditions to include adjustment disorder with depression anxiety, shift work, and low testosterone."  The rationale also was that, because the Veteran's fatigue was a symptom attributable to other conditions, it was not considered to be chronic fatigue syndrome.

The Board acknowledges that, following VA examination in November 2004, the Veteran was diagnosed as having chronic fatigue and a sleep disorder.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  It appears that the November 2004 VA examiner's diagnoses of chronic fatigue and a sleep disorder were based entirely on what the Veteran had reported to this examiner regarding his experience of continuous fatigue and sleep disorder since his service separation.  This examiner otherwise did not provide "clinical data or other rationale" to support the diagnoses and even noted that the Veteran himself was "a poor historian" with regard to his medical history.  Accordingly, the Board finds that the diagnoses offered in November 2004 are not probative on the issue of whether the Veteran experiences current disability due to his claimed chronic disability manifested by fatigue or chronic sleep impairment which could be attributed to active service.

The remaining evidence shows that the Veteran does not experience any current disability due to either his claimed chronic disability manifested by fatigue or chronic sleep impairment which could be attributed to active service.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced either chronic disability manifested by fatigue or chronic sleep impairment at any time during the pendency of this appeal. Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the competent evidence (VA examinations and opinions dated in November 2012 and in March 2017) demonstrates that the Veteran does not experience current disability due to either his claimed chronic disability manifested by fatigue or chronic sleep impairment which could be attributed to active service or any incident of service, including as due to an undiagnosed illness.  And the March 2017 VA examiner's negative nexus opinions concerning the contended etiological relationships between the Veteran's claimed chronic disability manifested by fatigue, his chronic sleep impairment, and active service were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, the Board finds that service connection for a chronic disability manifested by fatigue and for chronic sleep impairment, each including as due to an undiagnosed illness, is not warranted.


Increased Rating Claim

The Veteran contends that his service-connected ACL impairment of the left knee is more disabling than currently evaluated.

Laws and Regulations

The Veteran's service-connected ACL impairment of the left knee currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5261 (limitation of leg extension).  See 38 C.F.R. § 4.71a, DC 5261 (2016).  A 10 percent rating is assigned under DC 5261 for leg extension limited to 10 degrees.  A 20 percent rating is assigned for leg extension limited to 15 degrees.  A 30 percent rating is assigned for leg extension limited to 20 degrees.  A 40 percent rating is assigned for leg extension limited to 30 degrees.  A maximum 50 percent rating is assigned under DC 5261 for leg extension limited to 45 degrees.  Id.

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2016).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to compensate adequately for functional loss.  This comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his or her earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent for ACL impairment of the left knee.  The Veteran contends that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions regarding an objective worsening of this service-connected disability at any time during the appeal period.  It shows instead that this disability is manifested by, at worst, extension limited to 10 degrees with painful motion on weight-bearing, non-weight-bearing, actively, and passively throughout the appeal period.  For example, on VA knee and lower leg conditions DBQ in November 2012, no relevant complaints were noted.  The Veteran reported a history of service-connected left ACL injury and left ACL reconstructive surgery.  He denied experiencing flare-ups.  Range of motion testing of the left knee showed flexion to 110 degrees with objective evidence of painful motion beginning at 80 degrees and extension to 10 degrees with objective evidence of painful motion beginning at 10 degrees.  Repetitive testing showed left knee flexion to 90 degrees and extension to 10 degrees due to less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing, and weight-bearing.  Physical examination of the left knee showed tenderness to palpation for the joint line or soft tissues, 5/5 muscle strength, 2+ anterior instability, no recurrent patellar subluxation/dislocation or shin splints, reported grinding and crepitus, occasional popping but no locking, and periodic instability and feeling of giving way.  The Veteran regularly used a left knee brace for ambulation.  X-rays of the left knee showed traumatic arthritis.  The diagnoses were left knee osteoarthritis and left knee joint instability.

On VA knee and lower leg conditions DBQ in March 2017, the Veteran's complaints included constant pain and swelling in the left knee.  He rated his left knee pain as 6/10 on a pain scale (with 10/10 being the worst imaginable pain).  His left knee pain "may increase throughout the day depending on activity" and his increased left knee pain "will usually last hours at a time."  He denied any flare-ups of left knee pain.  He was unable to do "long distance running or jumping," walk more than 2 miles, or "sit for prolonged periods of time," and was limited in kneeling and squatting.  A history of left ACL repair was noted.  Range of motion testing of the right knee showed flexion and extension each to 105 degrees with pain on resting and movement, pain on weight-bearing, no localized tenderness to palpation in the joint or associated soft tissues, and objective evidence of crepitus.  Passive range of motion testing showed flexion and extension of the right knee to 85 degrees each and to 70 degrees each for the left knee.  Repetitive testing of the knees showed flexion and extension to 70 degrees for each knee.  There were "visible signs of pain" when performing all range of motion testing.  All of the DeLuca factors contributed to the Veteran's limited functional ability in his knees.  Physical examination of the knees showed less movement than normal, weakened movement, swelling, disturbance of locomotion, interference with sitting, 4/5 muscle strength, no muscle atrophy or ankylosis, a history of moderate lateral instability, 1+ lateral instability in the right knee, and 1+ medial instability and 1+ lateral instability in the left knee.  The Veteran regularly used a left knee brace for his left knee condition and occasionally used a cane for his bilateral knee condition.  X-rays of the knees showed traumatic arthritis.  The VA examiner stated that the Veteran's bilateral knees had pain with non-weight-bearing, passive range of motion, and with weight-bearing and all of this pain caused functional loss.  The diagnoses included left knee ACL tear, bilateral knee joint osteoarthritis, and bilateral knee instability.

The Veteran contends that his service-connected ACL impairment of the left knee is more disabling than currently evaluated.  The record evidence does not support his assertions.  The Board acknowledges here that the Veteran experiences left knee instability with arthritis (as seen on VA examination in March 2017).  He already is in receipt of a separate compensable rating for his left knee instability with arthritis associated with this service-connected left ACL impairment, however, so a separate rating for left knee instability with arthritis is not warranted.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98; see also Esteban, 6 Vet. App. at 259 (citation omitted).  The evidence shows instead that the Veteran's service-connected ACL impairment of the left knee is manifested by, at worst, extension limited to 10 degrees with painful motion on weight-bearing, non-weight-bearing, actively, and passively throughout the appeal period.  There is no indication that he experiences at least left leg extension limited to 15 degrees (i.e., a 20 percent rating under DC 5261) such that an increased rating is warranted for his service-connected ACL impairment of the left knee at any time during the appeal period.  See 38 C.F.R. § 4.71a, DC 5261 (2016).  VA examination in November 2012 documented left knee extension limited to 10 degrees with painful motion beginning at 10 degrees.  Range of motion testing conducted at the Veteran's most recent VA examination in March 2017 documented left knee extension limited to 105 degrees actively and to 70 degrees passively and on weight-bearing.  The VA examiner stated that the Veteran's bilateral knees had pain with non-weight-bearing, passive range of motion, and with weight-bearing and all of this pain caused functional loss.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 10 percent for his service-connected ACL impairment of the left knee.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for ACL impairment of the left knee have not been met.


ORDER

Entitlement to service connection for a chronic disability manifested by fatigue, including as due to an undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested by chronic sleep impairment, including as due to an undiagnosed illness, is denied.

Entitlement to a disability rating greater than 10 percent for ACL impairment of the left knee is denied.


REMAND

The Veteran also contends that he incurred a chronic skin disability and a chronic gastrointestinal disability during active service or, alternatively, an undiagnosed illness initially experienced while he was deployed to the southwest Asia theater of operations during the Persian Gulf War caused or contributed to his current skin and gastrointestinal disabilities.  The Board acknowledges that these claims have been remanded previously, most recently in October 2016.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding these claims again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

In its October 2016 remand, the Board directed that the AOJ obtain addendum opinions concerning the nature and etiology of the Veteran's claimed chronic skin and chronic gastrointestinal disabilities.  Specifically, the Board requested that, in the addendum opinion regarding the nature and etiology of the Veteran's claimed chronic skin disability, the VA clinician providing this opinion should address any skin disability currently experienced by the Veteran or experienced since he filed his claim in approximately 2004.  The Board also specifically referenced the Veteran's historical diagnosis of eczematous dermatitis or eczema.  See Board remand dated October 13, 2016, at pp. 29-30.  The Board next requested that the VA clinician providing the requested addendum opinion concerning the contended etiological relationship between the Veteran's chronic gastrointestinal disability and active service also address the diagnosis of GERD in his post-service treatment records and noted that the Veteran was not treated for a gastrointestinal disability in service.  Id., at pp. 29.

Unfortunately, despite the Board's detailed requests in its October 2016 remand, a review of the relevant opinions dated in March 2017 shows that they do not comply with the remand instructions.  For example, instead of discussing whether the Veteran's eczematous dermatitis or eczema was related to active service, the March 2017 VA clinician simply noted in the addendum opinion that the Veteran's eczema had resolved.  This clinician also found persuasive support for the negative nexus opinions provided in March 2017 in the absence of complaints of or treatment for either a chronic skin disability or for a chronic gastrointestinal disability in the Veteran's service treatment records.  It is well-settled that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  There otherwise is insufficient evidence to adjudicate the Veteran's service connection claims for a chronic skin disability and for a chronic gastrointestinal disability, each including as due to an undiagnosed illness.  Given the difficulties in obtaining the requested opinions from the VA clinicians who conducted the Veteran's November 2012 VA examination and provided the March 2017 opinions, the Board finds that, on remand, the claims file should be forwarded to another appropriate clinician for his or her opinions concerning the nature and etiology of the Veteran's chronic skin and gastrointestinal disabilities.

The Board observes here that compliance with its remand directives is not discretionary.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in June 2017 without complying with the October 2016 remand instructions, particularly the instruction directing the AOJ to ensure that the requested addendum opinions (subsequently obtained in March 2017) "are in compliance with the directives of this remand" and, if not, to "implement corrective procedures at once."  See Board remand dated October 13, 2016, at pp. 30.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate clinician other than the VA examiners who completed the November 2012 VA skin conditions DBQ and provided the March 2017 opinion for another opinion concerning the nature and etiology of the Veteran's chronic skin disability.  A copy of this REMAND must be provided to the clinician for review.

Following a review of the claims file, the clinician is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a chronic skin disability, if diagnosed, is related to active service or any incident of service, including as due to an undiagnosed illness initially experienced while the Veteran was deployed to the southwest Asia theater of operations during the Persian Gulf War.  A separate opinion must be provided for each skin disability experienced by the Veteran since his filed his service connection claim in approximately 2004, to include dermatofibromas and eczematous dermatitis or eczema.  A complete rationale must be provided for any opinion(s) expressed.

The clinician is advised that the lack of contemporaneous service treatment records documenting complaints of or treatment for a skin disability during active service, alone, is insufficient rationale for an opinion.

2.  Forward this claims file to an appropriate clinician other than the VA examiners who completed the November 2012 VA esophageal conditions DBQ and provided the March 2017 opinion for another opinion concerning the nature and etiology of the Veteran's chronic gastrointestinal disability.  A copy of this REMAND must be provided to the clinician for review.

Following a review of the claims file, the clinician is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a chronic gastrointestinal disability, if diagnosed, is related to active service or any incident of service, including as due to an undiagnosed illness initially experienced while the Veteran was deployed to the southwest Asia theater of operations during the Persian Gulf War.  A separate opinion must be provided for each gastrointestinal disability experienced by the Veteran since he filed his service connection claim in approximately 2004, to include gastroesophageal reflux disease (GERD).  A complete rationale must be provided for any opinion(s) expressed.

The clinician is advised that the lack of contemporaneous service treatment records documenting complaints of or treatment for a gastrointestinal disability during active service, alone, is insufficient rationale for an opinion.

3.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


